EXHIBIT 10.1

CONFIDENTIAL TREATMENT REQUESTED

Draft: August 21, 2007

STOCK PURCHASE AGREEMENT RE: [CONFIDENTIAL TREATMENT REQUESTED] CORPORATION.

THIS AGREEMENT is made on                                   , between
[CONFIDENTIAL TREATMENT REQUESTED] corporation, [CONFIDENTIAL TREATMENT
REQUESTED] and the person identified on the signature pages as “Seller
Equityholder” hereinafter referred to as (the “Seller Equityholder” and
sometimes “Seller”,) and VCG HOLDING CORPORATION, a Colorado Corporation on
behalf of a [CONFIDENTIAL TREATMENT REQUESTED] corporation to be formed
(“Buyer”).

BACKGROUND

A.                                   Seller owns [CONFIDENTIAL TREATMENT
REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED] a [CONFIDENTIAL TREATMENT
REQUESTED] corporation that operates a business commonly known as “[CONFIDENTIAL
TREATMENT REQUESTED]”, located at [CONFIDENTIAL TREATMENT REQUESTED] (the
“City”). [CONFIDENTIAL TREATMENT REQUESTED] operates an adult entertainment
business which presents adult entertainment at its business location pursuant to
a duly issued [CONFIDENTIAL TREATMENT REQUESTED] Liquor License, along with a
[CONFIDENTIAL TREATMENT REQUESTED] License from the City (the “Business”).

B.                                     Seller, [CONFIDENTIAL TREATMENT
REQUESTED] corporation, owns 100% of the outstanding stock in [CONFIDENTIAL
TREATMENT REQUESTED].

C.                                     [CONFIDENTIAL TREATMENT REQUESTED]
Corporation and an affiliate of Seller (“Landlord”) is the sole owner of the
real property located at [CONFIDENTIAL TREATMENT REQUESTED], which it leases, on
a completely TRIPLE net basis, to [CONFIDENTIAL TREATMENT REQUESTED].

D.                                    [CONFIDENTIAL TREATMENT REQUESTED]
(“Seller Equityholder”) is the sole and only shareholder in Seller.

E.                                      Seller owns all of [CONFIDENTIAL
TREATMENT REQUESTED]’s issued and outstanding capital stock.

F.                                      Buyer desires to purchase from Seller,
and Seller desires to sell to Buyer, all of the issued and outstanding stock in
[CONFIDENTIAL TREATMENT REQUESTED] (the “Purchased Equity Interests” or the
“Purchased Shares”) on the terms of and subject to the conditions of this
Agreement.

G.                                  The Seller Equityholder is Seller’s chief
executive officer and sole shareholder.


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

H.                                   VCG Holding Corporation and Buyer, on one
hand, and Seller and Seller Equityholder, on the other, have also agreed to not
compete with each other in certain geographic areas, as provided in
noncompetition agreements in the form agreed upon by the parties on the date of
this Agreement (the “Noncompetition Agreements”).

AGREEMENTS

NOW, THEREFORE, in consideration of the Background and the terms and conditions
set forth in this Agreement, each of the Seller, Seller Equityholder, VCG
Holding Corporation and Buyer agree as follows:

1.                                       Agreement of Purchase and Sale of the
Purchased Equity Interests. On the terms and subject to the conditions set forth
in this Agreement, Seller agrees to sell and deliver to Buyer on the Closing
Date the Purchased Equity Interests, free from all Encumbrances (as defined in
Section 8.4), and Buyer agrees to purchase the Purchased Equity Interests from
Seller.

2.                                       Purchase Price for Purchased Equity
Interests.

2.1                              Shares to be Purchased. On the terms and
conditions set forth in this Agreement, the Seller hereby sells, assigns,
transfers, sets over and conveys to the Buyer on the Closing Date described
below, the Purchased Equity Interests.

2.2                              Share Purchase Price. On the Closing Date, the
Buyer shall pay the following purchase price in the manner set forth in
Paragraph 2.3 and 2.4 below to Seller against receipt of the certificates for
the Purchased Shares, duly endorsed for transfer or accompanied by duly executed
stock powers as follows:

FOUR MILLION FIVE HUNDRED THOUSAND ($4,500,000.00) DOLLARS) for the Purchased
Shares, together with a payment of One Million Dollars ($1,000,000) for the
right to purchase the 100% of the shares of [CONFIDENTIAL TREATMENT REQUESTED]
corporation which owns and operates an adult entertainment business in
[CONFIDENTIAL TREATMENT REQUESTED] (the “[CONFIDENTIAL TREATMENT REQUESTED]
Business”) (hereinafter, “Option Payors. The $1 million payment is non
refundable, but shall be applied to the purchase price owed to Seller by Buyer
for the purchase of the [CONFIDENTIAL TREATMENT REQUESTED] Business as long as
Buyer acquires the [CONFIDENTIAL TREATMENT REQUESTED] Business within 90 days of
execution of a definitive agreement relative to the [CONFIDENTIAL TREATMENT
REQUESTED] Business, or a reasonable time thereafter, provided both parties are
acting in good faith towards a closing.

In addition, Seller and Buyer shall make appropriate adjustment for operating
costs that straddle the Closing Date, such as property taxes, insurance and
utilities (the “Closing Adjustments”)

2


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

2.3                                Payment of Purchase Price. On the Closing
Date, the Buyer shall pay to the Seller in cash or by certified check for the
purchase of all of the issued and outstanding shares in [CONFIDENTIAL TREATMENT
REQUESTED], and for the [CONFIDENTIAL TREATMENT REQUESTED] Business purchase
option, the sum of FIVE MILLION FIVE HUNDRED THOUSAND ($5,500,000.00) DOLLARS)
payable as follows:

a.                       $50,000.00 from escrow deposited at the time of the of
the execution of the letter of intent;

b.                      $5,450,000.00 in immediately available funds, by wire
transfer to an account designated by Seller.

2.4                              The allocation of the purchase price is set
forth in Exhibit 24a attached hereto [To be reviewed by Seller’s accountants and
tax lawyer] and incorporated by reference herein. In addition, Buyer shall pay
at closing all pre-paid items set forth on Exhibit 2.3b. In addition, Seller
shall pay to Buyer, or Buyer shall pay to Seller, as the case may be, an amount
equal to the net Closing Adjustment as defined in Article 2.2 hereinabove.

2.5                              Transfer of License(s): Seller shall assist
Buyer in acquiring, in Buyer’s own name, all liquor licenses and permits used in
connection with the Business, as well as the [CONFIDENTIAL TREATMENT REQUESTED]
license issued by the City, which shall permit the Buyer to operate the Business
in substantially the same manner it is presently being operated. In the event
that the Buyer is not able to acquire the liquor license or any City issued
license on or before the Closing Date, then this Agreement shall terminate and
the Buyer shall be entitled to a full refund of any payments, whether to escrow
or to the Seller.

2.6                                No Liabilities. Prior to the Closing Date,
Seller shall have caused all known liabilities and obligations of [CONFIDENTIAL
TREATMENT REQUESTED] to be satisfied, other than with respect to liabilities
arising from the contracts accepted by Buyer (the “Assumed Contracts”) and set
forth on Schedule 8.17, and with respect to such contracts only for products and
services provided to [CONFIDENTIAL TREATMENT REQUESTED] after the Closing Date
(the “Future Liabilities”).

2.7                                Asset in Business: As of the Closing Date,
the Seller will inusre that [CONFIDENTIAL TREATMENT REQUESTED] owns all of the
leases presently in existence, along with all equipment, furniture, and
fixtures, and personal property in substantially the same form as they existed
as of the date this Agreement is executed.

2.8                                Excluded Assets. Buyer is not entitled to,
and Seller may distribute from [CONFIDENTIAL TREATMENT REQUESTED] to the “Seller
Equityholder), the following assets of [CONFIDENTIAL TREATMENT

3


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                                                REQUESTED], to the extent
existing or arising out of facts occurring before the Closing Date: cash, cash
equivalents, bank accounts, accounts receivable, credit card processing
agreements and other similar assets relating to amounts earned before the
Closing Date but subject to the “Closing Adjustments.”

3.                                       Related Agreements.

3.1                                 Noncompetition Agreements. At the Closing,
VCG Holding Corporation the “Buyer,” and the Seller and the Seller Equityholder,
shall execute and deliver to each other the Noncompetition Agreements and
Confidentiality Agreement in the form attached hereto as Exhibit 3.1. The
Non-Compete Agreements shall provide for the Seller Equityholder not to compete
with VCG Holding Corporation, the Buyer, for a period of 3 years and a radius of
50 miles from [CONFIDENTIAL TREATMENT REQUESTED]’s location and for VCG Holding
Corporation, the Buyer not to compete with Seller or Seller Equityholder for a
period of three years in any area within 50 miles of any existing businesses of
Seller or Seller Equityholder or in which Seller Equityholder has a controlling
interest, except for [CONFIDENTIAL TREATMENT REQUESTED], a listing of all such
business is attached as an addendum to this Agreement, for which Seller and
Seller Equityholder have granted VCG a first right of refusal on the sale of
such businesses as consideration for this provision. In each case, the
restrictions shall apply to all affiliate businesses of Buyer and Seller
Equityholder. It is the intent of the parties that neither Buyer nor Seller will
operate within fifty (50) miles of a present or future location of the other,
large metropolitan areas and [CONFIDENTIAL TREATMENT REQUESTED] excluded, and
which shall include the metropolitan markets with greater then 3 million persons
in terms of overall population, along with all present locations where either
party presently operates.

3.2                                 Lease. At the time of closing, Buyer and
Landlord will enter into a commercially reasonable lease, to be mutually agreed
upon by the parties for the lease of the Real Property located at [CONFIDENTIAL
TREATMENT REQUESTED]. The minimum term of the lease shall be for a period of at
least 25 years and the lease shall provide a right of first refusal to acquire
the property should Landlord desire to sell the property or upon death of all
owners of Landlord, but a sale between the present shareholders of Landlord to
one another or among their respective heirs, will not trigger the right of first
refusal, nor shall any gifts to the heirs of such owner.

4.                                       Pre-closing Actions. Before the
Closing:

4.1                              Conduct of Business. Seller shall cause
[CONFIDENTIAL TREATMENT REQUESTED] to carry on and conduct the Business only in
the ordinary course consistent with past practice, without any material change
in the policies, practices, and methods [CONFIDENTIAL TREATMENT REQUESTED]
pursued before the date of this Agreement. Seller will use its

4


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                                                best efforts and cause
[CONFIDENTIAL TREATMENT REQUESTED] to use its best efforts to preserve the
Business organization intact; to preserve the relationships with [CONFIDENTIAL
TREATMENT REQUESTED]’s customers, suppliers, and others having business dealings
with [CONFIDENTIAL TREATMENT REQUESTED]; and to preserve the services of
[CONFIDENTIAL TREATMENT REQUESTED]’s employees, agents, and representatives.
Without limitation of the foregoing, (a) Seller will cause [CONFIDENTIAL
TREATMENT REQUESTED] not to undertake without Buyer’s prior written consent (not
to be unreasonably withheld or delayed) any action that, if taken before the
date of this Agreement, would be required to be disclosed on Schedule 8.12, and
(b) Seller will cause [CONFIDENTIAL TREATMENT REQUESTED] not to alter the
physical contents or character of any of its inventories in a way that
materially affects the nature of the Business or results in a material change in
the total dollar valuation of the inventories or otherwise take action or
refrain from taking action that would result in any material change in
[CONFIDENTIAL TREATMENT REQUESTED]’s assets or liabilities, in each case other
than in the ordinary course of business consistent with past business practices.

4.2                              Access to Buyer. From the date of this
Agreement through the Closing, Seller shall cause [CONFIDENTIAL TREATMENT
REQUESTED] to permit Buyer and its representatives to make a full business,
financial, accounting, and legal investigation of [CONFIDENTIAL TREATMENT
REQUESTED]. Seller shall cause [CONFIDENTIAL TREATMENT REQUESTED] to take all
reasonable steps necessary to cooperate with Buyer in conducting this
investigation. No such investigation by Buyer or its representatives or any
knowledge obtained or that could have been obtained shall affect the
representations and warranties of Seller or Buyer’s reliance on them.

4.3                              UCC Filings. Buyer will conduct a Uniform
Commercial Code search result for the State of [CONFIDENTIAL TREATMENT
REQUESTED], and in [CONFIDENTIAL TREATMENT REQUESTED] showing no security
interests or liens naming [CONFIDENTIAL TREATMENT REQUESTED] as a debtor, other
than those acceptable to the Buyer or released prior to or at the time of the
Closing described herein.

4.4                              Accuracy of Representations and Warranties and
Satisfaction of Conditions. Seller will immediately advise Buyer in writing if
(a) any of the representations or warranties of Seller is untrue or incorrect in
any material respect, or (b) Seller becomes aware of the occurrence of any event
or state of facts that results in any of the representations and warranties of
Seller being untrue or incorrect as if Seller were then making them. Seller will
not take any action, or omit to take any action, and shall cause [CONFIDENTIAL
TREATMENT REQUESTED] not to take any action, or omit to take any action, that
would result in any of Seller’s representations and warranties set forth in this
Agreement to be untrue or incorrect as of the Closing Date. Seller will use its
best efforts to cause all conditions set forth in Section 5 that are

5


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                                                within its control to be
satisfied as promptly as practicable under the circumstances.

5.                                       Conditions Precedent to Buyer’s
Obligations.

Buyer’s obligation to consummate the transactions contemplated by this Agreement
is subject to the fulfillment (or waiver by Buyer) before or at the Closing of
each of the following conditions:

5.1                              Accuracy of Representations and Warranties. The
representations and warranties of Seller in Article 8, hereinafter and all
related documents shall be true and correct on the date of this Agreement and at
and as of the Closing.

5.2                              Performance of Covenants. Seller shall have in
all respects performed and complied with all covenants, agreements, and
conditions that this Agreement requires, and with all other related documents to
be performed or complied with before or at the Closing. The Seller shall have
executed and delivered the Non-competition Agreements, the Waivers, the Forms
W-9 referred to in Section 8.22(e), and the Certificates of Non-foreign Status
referred to in Section 11.3. To the extent that any buy-sell agreements exist
between any parties relative to the shares being sold in [CONFIDENTIAL TREATMENT
REQUESTED], they have been terminated.

5.3                              Satisfactory Due Diligence Review. All due
diligence by Buyer has been completed, and Buyer has notified Seller
Equityholder in writing of the successful completion of the Due Diligence.
Seller represents that all materials provided to Buyer during the course of due
diligence are truthful and accurate, to the best of Seller’s knowledge.

5.4                              Permits. Buyer shall have acquired all licenses
and permits that in Buyer’s opinion are necessary to operate the Business after
the Closing. These include, but are not limited to, a Liquor License issued by
the State of [CONFIDENTIAL TREATMENT REQUESTED] and a [CONFIDENTIAL TREATMENT
REQUESTED] License issued by the City of [CONFIDENTIAL TREATMENT REQUESTED].
There shall be no material change in the ability of the Buyer to conduct
business in the manner in which it is currently being operated.

5.5                              No Casualty. Before the Closing Date, Seller
shall not have incurred, or be threatened with, a material liability or casualty
that would materially impair the value of the Business.

5.6                              Opinion of Counsel. Buyer shall have received
the favorable opinion of counsel to Seller dated the Closing Date and in form
and substance satisfactory to Buyer’s counsel that the Seller is a corporation
in good standing and that Seller is lawfully entitled to sell the stock in
[CONFIDENTIAL TREATMENT REQUESTED] and [CONFIDENTIAL

6


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                                                TREATMENT REQUESTED].

5.7                              Equity Interest Certificates. Seller shall have
delivered to Buyer stock certificates representing all of the Purchased Equity
Interests registered in the name of the Seller (without any restrictive legend).
The certificates shall be endorsed in blank or with accompanying signed
assignments. Seller shall also deliver to Buyer such other instruments or
documents that shall, in the reasonable opinion of the Buyer’s counsel, be
reasonably required to vest good title in Buyer to the Purchased Equity
Interests free from all Encumbrances.

5.8                              Certificates Regarding Conditions Precedent.
The Seller shall have delivered to Buyer certificates of the Seller certifying
that as of the Closing Date all of the conditions set forth in Sections 5.1,
5.2, 5.5, 5.7, 5.10, and 5.12 have been complied with, satisfied or waived by
Buyer.

5.9                              No Litigation. No proceeding or investigation
shall have been instituted before or by any court or governmental body to
restrain or prevent the carrying out of the transactions contemplated by this
Agreement or that might affect Buyer’s right to own the Purchased Equity
Interests or for Buyer to own, operate, and control the Business after the
Closing Date.

5.10                           Lien Search. Buyer shall have obtained UCC lien
searches in form and content satisfactory to Buyer.

5.11                        Consents. Seller shall have obtained in writing all
consents necessary or desirable to consummate or facilitate consummation of this
Agreement and any related transactions. The consents shall be delivered to Buyer
before Closing and shall be reasonably acceptable to Buyer in form and
substance.

5.12                        Environmental Investigation. Buyer waives the right
to perform a environmental investigation of the property at this time, however
reserve the right to conduct such a investigation at the time that it exercises
its first right of offer to acquire the property. Nothing shall affect the
Seller’s representations and warranties in Section 8.25 or Buyer’s reliance on
them or Seller’s indemnification obligations under Section 10 hereinafter.

5.13                        Waivers. Seller shall have delivered to Buyer a
statement from each of the Seller and each of [CONFIDENTIAL TREATMENT
REQUESTED], and [CONFIDENTIAL TREATMENT REQUESTED]’s officers and directors, in
form and substance acceptable to respective Buyer, that each either waives or
has no claim, as appropriate, against the corporation for unpaid dividends,
bonuses, profit sharing, rights, or other claims of any kind, nature, or
description except salaries and fringe benefits normally accrued and described
in the statement or otherwise contemplated under this Agreement.

5.14                        Resignations. Each director and officer of
[CONFIDENTIAL TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED] shall

7


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

               have delivered to Buyer resignations from their positions.

5.15                        Other Documents and Instruments. Buyer shall have
received any other documents and instruments from Seller as it may reasonably
request.

5.16                        Approvals by Buyer’s Counsel. Buyer’s counsel shall
have reasonably approved all legal matters and the form and substance of all
documents Seller, or Seller Equityholder are required to deliver at the Closing.

5.17                        Payment of all Liabilities. All known liabilities
(including all vendors, personal and real property taxes, and utilities) of the
Sellers incurred prior to the Closing date of the respective purchase shall have
been paid in full by the respective company or the corporate funds necessary to
pay such expenses shall be escrowed or allocated from the Corporate Operating
Account until such time as satisfactory evidence of the payment of the expense
has been received by the Buyer.

6.                                    Conditions Precedent to Seller’s
Obligations. Seller’s obligations to consummate the transactions contemplated by
this Agreement are subject to the fulfillment (or waiver by Seller ) of each of
the following conditions before or at the Closing:

6.1                              Accuracy of Representations and Warranties.
Buyer’s representations and warranties contained in this Agreement and all
related documents shall be true and correct on the date of this Agreement and at
and as of the Closing.

6.2                              Performance of Covenants. Buyer shall have in
all respects performed and complied with all covenants, agreements, and
conditions required by this Agreement and all related documents that must be
performed or complied with before or at the Closing.

7.                                       Closing Matters.

7.1                              Closing. The closing of the transactions
contemplated in this Agreement (the “Closing”) shall take place at the offices
of [CONFIDENTIAL TREATMENT REQUESTED] within 14 days of the date that all
license and permits are approved for transferor at another place and/or on
another date that the parties agree on (the “Closing Date”).

All transactions and all documents executed and delivered at the time of Closing
shall be deemed to have occurred simultaneously, and no transaction shall be
deemed to have occurred and no document shall be deemed to have been executed or
delivered unless all transactions have occurred and all documents have been
executed and delivered. For the purposes of this Agreement, the term Business
Day means a day other than a Saturday or Sunday on which banks are generally
open for business in [CONFIDENTIAL TREATMENT REQUESTED].

7.2                              Certain Closing Expenses. Seller shall be
liable for and shall pay all federal, state, and local sales, use, excise, and
documentary stamp taxes and all other

8


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                                                similar taxes, duties, or other
like charges properly payable on and in connection with the conveyance and
transfer of the Purchased Equityholder Interests to Buyer.

7.3                               Further Assurances. Seller shall cooperate
with and assist Buyer and take all other reasonable actions to ensure a smooth
transition of the Business to Buyer. From time to time after the Closing Date,
Seller shall, at the request and expense of Buyer, execute and deliver
additional conveyances, transfers, documents, instruments, assignments,
applications, certifications, papers, and other assurances that Buyer requests
as required to effectively carry out this Agreement’s intent in good faith and
to transfer the Purchased Equityholder Interests to Buyer.

7.4                               Title and Liens. At the Closing, title to the
assets owned by [CONFIDENTIAL TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT
REQUESTED] shall be free, clear, and unencumbered, as specifically set forth in
this Agreement. To this end at the closing, the Seller shall cause to be
delivered all of the following:

a.                                       Lien Search. Buyer at its expense shall
have obtained a tax lien search and financing statement search, both certified
to a date at or near the Closing Date and each showing that no tax, mechanics,
or other liens have been filed against the property. Seller shall reasonably
cooperate with Buyer to conduct such a search.

b.                                      Application for Conditional Tax
Clearance. Seller shall provide Buyer a letter from the appropriate
[CONFIDENTIAL TREATMENT REQUESTED] authorities concerning liability of
[CONFIDENTIAL TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED] for
sales or withholding taxes, both as of a date near the Closing Date and each
showing that [CONFIDENTIAL TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT
REQUESTED] are not in arrears on payments relating to the above referenced
taxes.

7.5                               Income Taxes. Buyer and Seller agree that
Buyer shall be responsible for all taxes based on [CONFIDENTIAL TREATMENT
REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED]’s taxable income, to the
extent accrued on and after the Closing Date and that Seller shall be
responsible for those amounts before the Closing Date. In order to effect this
provision, the parties agree that Seller shall cause [CONFIDENTIAL TREATMENT
REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED] to close its books and
determine the net taxable income and federal and state taxes for the pro rated
year ending on the day before the Closing Date and shall include the tax due as
a closing adjustment under Article 2.2 and Exhibit 2.4.

9


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

8.                                       Seller’s Representations and
Warranties.

The Seller represents and warrants to Buyer as follows as of the date of this
Agreement and as of the Closing Date, and acknowledges and confirms, that Buyer
is relying on these representations and warranties in entering into this
Agreement:

8.1                               Organization and Standing. [CONFIDENTIAL
TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED] are corporations
organized, validly existing, and in good standing under the laws of the state of
incorporation, and have all requisite corporate power and authority to own its
property and conduct its business as it is now being conducted. The nature of
the business and the character of the properties [CONFIDENTIAL TREATMENT
REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED] own or lease do not make
licensing or qualification of as a foreign entity necessary under the laws of
any other jurisdiction. Except for the use of the name “[CONFIDENTIAL TREATMENT
REQUESTED]” or otherwise as set forth in Schedule 8.1 (need Schedule).
[CONFIDENTIAL TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED] have
not in the last five years used or assumed any other name in connection with the
conduct of its business.

8.2                               Articles and Bylaws. Schedule 8.2 contains
true and complete copies of [CONFIDENTIAL TREATMENT REQUESTED] [CONFIDENTIAL
TREATMENT REQUESTED]’s Articles of Incorporation and Bylaws.

8.3                               Capitalization. [CONFIDENTIAL TREATMENT
REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED]’s authorized capital stock
consists solely of                         shares of common stock, of which
                    shares are issued and outstanding respectively. All of the
issued and outstanding Seller Equity Interests are owned of record and
beneficially by the Seller . A true and complete list of the certificate numbers
and number of all shares held by the Seller is set forth in Schedule 8.3. There
are no options, calls, subscriptions, warrants, agreements, or other securities
or rights outstanding for the purchase or other acquisition of Seller’s
Equityholders Interests; that are convertible into, exercisable for, or relate
to Seller’s Equityholder Interests; or that have any voting rights. Neither
Corporation has any outstanding contractual obligations to repurchase, redeem,
or otherwise acquire any outstanding shares of Seller’s Equityholder Interests.
Seller is not a party to any Buy-Sell Agreement that would affect in any manner
any of the transactions contemplated in this Agreement.

8.4                               Seller Equityholder Interests. Seller is the
lawful owner of the Purchased Equity Interests, free from all pledges, liens,
security interests, encumbrances, mortgages, adverse claims, charges, options,
equity interests, proxies, voting agreements or trusts, leases, tenancies,
easements, or other interests (“Encumbrances”). All shares of the Purchased
Equityholder Interests have been authorized and validly issued and are fully
paid, non-assessable, and free of preemptive rights. On delivery to Buyer at the
Closing of the Purchased Equityholder Interests, endorsed for transfer, Buyer
will be the absolute owner

10


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

               of the Purchased Equityholder Interests, free from all
Encumbrances arising by or through Seller, [CONFIDENTIAL TREATMENT REQUESTED] or
[CONFIDENTIAL TREATMENT REQUESTED].

8.5                               Authorization. Seller has the requisite legal
capacity to execute, deliver, and perform this Agreement and the Noncompetition
Agreements (the “Related Agreements”) to which they are a party and to
consummate any related transactions. Seller has duly executed and delivered this
Agreement. This Agreement is, and the Related Agreements when executed and
delivered by the parties to them will be, legal, valid, and binding obligations
of Seller, enforceable against Seller in accordance with their respective terms,
except as such enforcement may be limited by bankruptcy, insolvency, moratorium,
or similar laws relating to the enforcement of creditors’ rights and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

8.6                                 Existing Agreements and Governmental
Approvals.

a.                       Except as set forth in Schedule 8.6, the execution,
delivery, and performance of this Agreement and the Related Agreements by Seller
and the consummation of the transactions contemplated by them (i) do not and
will not violate any provisions of law applicable to Seller or [CONFIDENTIAL
TREATMENT REQUESTED] or [CONFIDENTIAL TREATMENT REQUESTED];(ii) do not and will
not conflict with, result in the breach or termination of any provision of, or
constitute a default under (in each case whether with or without the giving of
notice or the lapse of time, or both)Seller’s respective Articles of
Incorporation or Bylaws or any indenture, mortgage, lease, deed of trust; other
instrument, contract, or agreement; or any order, judgment, arbitration award,
or decree to which Seller or Seller Equityholder is a party or by which it or
any of its assets and properties are bound; and (iii) do not and will not result
in the creation of any Encumbrance on any of the properties, assets, or business
of Seller, [CONFIDENTIAL TREATMENT REQUESTED] or [CONFIDENTIAL TREATMENT
REQUESTED].

b.                      Except as set forth in Schedule 8.6, no approval,
authority, or consent of or filing by Seller, [CONFIDENTIAL TREATMENT REQUESTED]
or [CONFIDENTIAL TREATMENT REQUESTED] with, or notification to, any federal,
state, or local court, authority, or governmental or regulatory body or agency,
or any other corporation, limited liability company, partnership, individual, or
other entity is necessary to authorize the execution and delivery of this
Agreement or any of the Related Agreements or the consummation of the
transactions contemplated by this Agreement or any of the Related Agreements.

8.7                               No Subsidiaries. [CONFIDENTIAL TREATMENT
REQUESTED] does not have any subsidiaries or directly or indirectly own any
interest or have any investment in any other corporation, partnership, or other
entity, other than a 100% interest in [CONFIDENTIAL TREATMENT REQUESTED].

11


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

8.8                               No Insolvency. No insolvency proceeding of any
character, including, without limitation, bankruptcy, receivership,
reorganization, composition, or arrangement with creditors, voluntary or
involuntary, affecting Seller or any of its assets or properties is pending or,
to the Best Knowledge of Seller Equityholder, threatened. Neither Seller nor
[CONFIDENTIAL TREATMENT REQUESTED] have taken any action in contemplation of, or
that would constitute the basis for, the institution of any such insolvency
proceedings. For the purposes of this Agreement, the phrase Best Knowledge of
Seller Equityholders means the knowledge that the Seller Equityholder has or
would have after due inquiry into the matter in question.

8.9                               Permits and Licenses. [CONFIDENTIAL TREATMENT
REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED] have all necessary permits,
certificates, licenses, approvals, consents, and other authorizations required
to carry on and conduct the Business and to own, lease, use, and operate its
assets at the place and in the manner in which the Business is presently
conducted. A complete list of all permits, certificates, licenses, approvals,
consents, and other authorizations is included in Schedule 8.9.

8.10                         Financial Statements. [To be reviewed by Seller’s
accountants]Seller has delivered to Buyer the financial statements for the
Corporations listed in Schedule 8.10, and Seller shall deliver, before the
Closing, copies of financial statements for each full month before the Closing
after the periods reflected in such listed financial statements (the “Financial
Statements”). The Financial Statements fairly and accurately present the
financial position of [CONFIDENTIAL TREATMENT REQUESTED] and its affiliates as
of the dates indicated and the results of its operations as of the dates
indicated and for the periods covered thereby, and are and will be true and
correct in all material respects, subject to year-end adjustments. All
inventories reflected in the Financial Statements have been and will be valued
at the lower of cost or market value, with cost determined using the last-in,
first-out method; adequate provision has been and will be timely made in the
Financial Statements for doubtful accounts or other receivables; sales are
stated in the Financial Statements net of discounts, returns, and allowances;
all Taxes (as defined in Section 8.22) due or paid are and will be timely
reflected in the Financial Statements; and all Taxes not yet due and payable are
and will be fully accrued or otherwise provided for in the Financial Statements.
Any items of income or expense that are unusual or of a nonrecurring nature
during any such period or at any such balance sheet date are and will be
separately disclosed in the Financial Statements. Except as otherwise disclosed
on Schedule 8.10, Seller’s books, records, and work papers are complete and
correct and accurately reflect, and will accurately reflect, in all material
respects the basis for the financial condition and the results of [CONFIDENTIAL
TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED]’s operations that
are set forth in the Financial Statements.

12


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

8.11                         No Undisclosed Liabilities. Except as otherwise
disclosed on Schedule 8.11 or in the Financial Statements, (none of which have
or will have arisen as a result of negligence, gross negligence, strict
liability, tort, toxic tort, environmental liabilities, violations of law, or
default under any Contract or Commitment attributable to [CONFIDENTIAL TREATMENT
REQUESTED] or for which [CONFIDENTIAL TREATMENT REQUESTED] shall be
responsible), [CONFIDENTIAL TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT
REQUESTED] do not have any debts, liabilities, or obligations or any kind or
character whatsoever, whether accrued, absolute, contingent, matured, not
matured, known, unknown, or otherwise, of a character as would be required to be
reflected in any balance sheet prepared in accordance with GAAP.

8.12                         Conduct of Business. Except as otherwise disclosed
on attached Schedule 8.12, since the date of execution of the Letter Agreement
dated June 7, 2007 (“the Letter Agreement), [CONFIDENTIAL TREATMENT REQUESTED],
and [CONFIDENTIAL TREATMENT REQUESTED] have not:

a.                       Issued any capital stock or other securities
convertible into or exchangeable or exercisable for capital stock or having
voting rights; declared or paid any dividend; made any other payment from
capital or surplus or other distribution of any nature; or directly or
indirectly redeemed, purchased, or otherwise acquired, recapitalized, or
reclassified any of its capital stock.

b.                      Merged with any other entity.

c.                       Altered or amended its Articles of Incorporation or
Bylaws.

d.                      Entered into, materially amended, or terminated any
contract, license, lease, commitment or permit, except in the ordinary course of
business consistent with past practices.

e.                       Experienced any labor disturbance.

f.                         Incurred or become subject to any obligation or
liability (absolute, accrued, contingent or otherwise), matured, not matured,
except (i) in the ordinary course of business consistent with past practices and
(ii) in connection with the performance of this Agreement.

g.                      Discharged or satisfied any Encumbrance or paid or
satisfied any obligation or liability (absolute, accrued, contingent, or
otherwise) other than (i) liabilities shown or reflected in the respective
balance sheet dated                          or (ii) liabilities incurred since
the date of the balance sheet, in each such case only in the ordinary course of
business consistent with past practices and in accordance with the express terms
of such obligation or liability.

h.                      Mortgaged, pledged, or subjected to any Encumbrance any
of its assets.

13


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

i.                          Sold, transferred, or agreed to sell or transfer any
asset or business; cancelled or agreed to cancel any debt or claim; or waived
any right, except in the ordinary course of business consistent with past
practices.

j.                          Disposed of or permitted to lapse any Intellectual
Property.

k.                       Granted any increase in employee rates of pay or any
increases in salary payable or to become payable to any officer, employee,
consultant, or agent, or by means of any bonus or pension plan, contract, or
other commitment increased the compensation of any officer, director, employee,
consultant, or agent, or hired any new officer, employee, consultant, or agent,
except in the ordinary course of business.

l.                          Made or authorized any capital expenditures for
additions to plant or equipment accounts in excess of $10,000.00.

m.                    Entered into any transaction (including, without
limitation, any contract or other arrangement providing for employment,
furnishing of services, rental of real or personal property, or otherwise
requiring payments) with any shareholder, officer, or director of [CONFIDENTIAL
TREATMENT REQUESTED]; any member of their immediate families; or any of their
affiliates.

n.                      Experienced any material damage, destruction, or loss
(whether or not covered by insurance) affecting its properties, assets, or
Business.

o.                      Failed to regularly maintain and repair its assets in
the ordinary course of business consistent with past practices.

p.                      Instituted or settled any litigation, action, or
proceeding before any court or governmental body relating to it or its property.

q.                      Made any change in any method of accounting or any
accounting practice or suffered any deterioration in accounting controls.

r.                         Varied, cancelled, or allowed to expire any insurance
coverage, except as agreed by the parties in writing.

s.                       Made any payment or disbursement of moneys or property
or declared or paid any dividend or other distribution to or on behalf of any
officer, director, or shareholder of [CONFIDENTIAL TREATMENT REQUESTED] or any
member of the immediate families of any of the Seller Equityholder, or any
affiliate, other than for payment of compensation or reimbursement of expenses
in accordance with past practices.

t.                         Entered into any other transaction other than in the
ordinary course of business consistent with past practices.

u.                      Agreed or committed to do any of the foregoing.

8.13                         No Adverse Changes. Except as otherwise disclosed
in Schedule 8.13, since

14


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

the date of execution of the Letter Agreement, there has not been any
occurrence, condition, or development that has adversely affected, or is likely
to adversely affect, the Seller, or its prospects, condition (financial or
otherwise), operations, assets, or the Business.

8.14                         Employees. That except as disclosed on Schedule
8.14 (Schedule), there is not now, nor has there been at any time during the
past five years, any strike, lockout, grievance filing, other similar labor
dispute against [CONFIDENTIAL TREATMENT REQUESTED] or that in any manner affects
[CONFIDENTIAL TREATMENT REQUESTED]. [CONFIDENTIAL TREATMENT REQUESTED] is and
has been, to the best of its knowledge, in compliance with all rules regulating
employee wages and hours. Buyer acknowledges that [CONFIDENTIAL TREATMENT
REQUESTED] has not treated the entertainers as employees and that such treatment
is of an uncertain nature. This acknowledgement pertains to the
entertainer/employee issue every where it is mentioned in this Agreement. On or
before the Closing Date, [CONFIDENTIAL TREATMENT REQUESTED] shall have paid all
its accrued obligations relating to employees (whether arising by operation of
law, by contract, or by past service) or payments to trusts or other funds, to
any governmental agency, or to any individual employee (or his or her legal
representatives) with respect to unemployment compensation benefits, profit
sharing, retirement benefits, or Social Security benefits. [CONFIDENTIAL
TREATMENT REQUESTED] has, to the best of its knowledge, complied with all
requirements of the U.S. Immigration and Nationality Act, as amended, including
without limitation all employment verification and antidiscrimination provisions
applicable to current and former employees of [CONFIDENTIAL TREATMENT
REQUESTED].

8.15                         Employee Benefit Plans. [Subject to review by
Seller’s accountants.]

a.                       Schedule 8.15 contains a true and complete list of all
plans, contracts, programs, and arrangements (including, but not limited to,
collective bargaining agreements, pensions, bonuses, deferred compensation,
retirement, severance, hospitalization, insurance, salary continuation, and
other benefit plans, programs, or arrangements) maintained currently or at any
time within the previous five years by [CONFIDENTIAL TREATMENT REQUESTED] or
under which [CONFIDENTIAL TREATMENT REQUESTED] has had any obligations with
respect to an employee, director, or shareholder of [CONFIDENTIAL TREATMENT
REQUESTED] (the “Plans”).

b.                      True, correct, and complete copies of the following
documents, wit respect to each of the Plans, if applicable, have been made
available or delivered to the Buyer: (i) any plans and related trust documents,
and amendments thereto; (ii) the two most recent Forms 5500; (iii) the last IRS
determination letter, if applicable; (iv) the most recent actuarial report; (v)
summary plan descriptions; (vi) the two most recent Forms PBGC-1, and (vii) with
respect to any Plan that is maintained pursuant to a collective bargaining
agreement, all collective bargaining agreements pursuant to which

15


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                                                contributions are being made or
obligations are owed to such Plan, and all contracts with third-party
administrators, actuaries, investment managers, consultants, and other
independent contractors that relate to any such Plan.

c.                       Except as specifically set forth in Schedule 8.15, (i)
each Plan that is an employee pension benefit plan, (if any) as defined in
Section 3(2) of ERISA, 29 USC 1002(2), and its related trust (“Pension Plan and
Trust”) now meet, and since their inception have met, the requirements for
qualification under Sections 401(a) and, if applicable, 401(k) of the Internal
Revenue Code of 1986, as amended (the “Code”), and are now, and since their
inception have been, exempt from taxation under IRC 501(a), and the Internal
Revenue Service (IRS) has issued a current favorable determination letter with
respect to the qualified status of each Pension Plan and Trust and has not taken
any action to revoke such letter; (ii) [CONFIDENTIAL TREATMENT REQUESTED] has
performed all obligations required to be performed by it under the Plans
(including, but not limited to, the making of all contributions) and is not in
default under and has no knowledge of any default by any other party to the
Plans; (iii) each Plan is in material compliance as to form and operation, in
accordance with all applicable provisions of the Code and ERISA and any other
applicable federal and state laws (including rules and regulations thereunder),
and each Plan has been operated in compliance with such laws and written plan
documents; (iv) neither [CONFIDENTIAL TREATMENT REQUESTED] nor, to the Best
Knowledge of Seller Equityholder, any other disqualified person or party in
interest, within the meaning of IRC 4975 or Section 3(14) of ERISA, 29 USC
1002(14), has engaged in any prohibited transaction, as this term is defined in
IRC 4975 or Section 406 of ERISA, 29 USC 1106, that could, following the Closing
Date, subject any Plan (or its related trust), Buyer, [CONFIDENTIAL TREATMENT
REQUESTED], or any officer, director or employee of Buyer or [CONFIDENTIAL
TREATMENT REQUESTED], to any tax or penalty imposed under the Code or ERISA; (v)
there are no actions or claims pending (other than routine claims for benefits)
or, to the Best Knowledge of Selling Equityholder, threatened against any Plan
or against the assets of any Plan; (vi) no Plan is subject to Part 3 of Title I
of ERISA, Section 412 of the Code, or Title IV of ERISA; (vii) each Plan’s plan
official, as defined in Section 412 of ERISA, 29 USC 1112, is bonded to the
extent required by Section 412;(viii) no proceeding has been initiated to
terminate any Plan, and any such termination will not subject [CONFIDENTIAL
TREATMENT REQUESTED] or Buyer to liability to any person; (ix) no Plan is a
multiemployer plan, as defined in Section 3(37) of ERISA, 29 USC 1002(37); (  
x) no retiree benefits are payable under any Plan that is an employee welfare
benefit plan (“Welfare Plan”), as this term is defined in Section 3(1) of ERISA,
29 USC 1002(1); and (xi) each Welfare Plan that is a group health plan within
the meaning of IRC 5000 complies with and in each case has complied with the
applicable requirements of Sections 601 through 608 of ERISA, 29 USC 1161–1168,
and IRC 4980B.

d.                      [CONFIDENTIAL TREATMENT REQUESTED] has not incurred or
will not incur with respect to any Plan that is an employee benefit plan, as
defined in Section (3)(3) of ERISA, 29 USC 1002(3),any actual or contingent
liability, including, but not limited to, liability under Section 601 through
608 of ERISA, 29 USC 1161–1168,

16


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                        and IRC 4980B, any withdrawal liability from any
multiemployer pension plan, any termination or withdrawal liability under
Sections 4062, 4063, or 4064 of ERISA, 29 USC 1362,1363, or 1364, any
accumulated funding deficiency as such term is defined in Section 302 of ERISA,
29 USC 1082, and IRC 412 (whether or not waived), any requirement to make any
contributions to any multiemployer plan, solely as a result of Seller being a
member of a controlled group of corporations, or treated as a single employer
with any other entity within the meaning of IRC 414(b),414(c), 414(m), or 414(n)
arising from or incurred with respect to any period before the Closing Date.

8.16                        Certain Employees. Each of the following is included
in the list of agreements in Schedule 8.15: all collective bargaining
agreements, employment and consulting agreements, executive compensation plans,
bonus plans, deferred compensation plans, pension or retirement plans,
participation plans, tip-pooling arrangements, profit-sharing plans, equity
interest purchase and equity interest option plans, hospitalization insurance,
and other plans and arrangements, providing for compensation and/or benefits to
[CONFIDENTIAL TREATMENT REQUESTED]’s employees, directors, or shareholders.

a.                       Schedule 8.16 contains a true and complete list of the
following: the names, positions, and compensation of the present directors,
officers, employees, and current independent contractors of [CONFIDENTIAL
TREATMENT REQUESTED]. Except as listed in Schedule 8.16, all [CONFIDENTIAL
TREATMENT REQUESTED]’s employees are employees-at-will, may be terminated at any
time in accordance with the written policies (copies of which are contained in
Schedule 8.16) of [CONFIDENTIAL TREATMENT REQUESTED] for any lawful reason or
for no reason, and are not entitled to employment by virtue of any oral or
written contract, employer policy, or otherwise.

b.                      No retired employees of [CONFIDENTIAL TREATMENT
REQUESTED] are receiving or are entitled to receive any payments or health or
other benefits from [CONFIDENTIAL TREATMENT REQUESTED].

c.                       Buyer agrees to continue employment of all employees
post closing as at-will employees. Seller Equityholder agrees that he will not
solicit/hire any employee provided that Buyer maintains its current compensation
program, and provided Buyer does so, then Seller Equityholder may not solicit or
hire any employee to work for him or any related entity for 6 months from the
Closing Date; furthermore, for the 6 months after such initial 6-month period,
Seller Equityholder agrees that he will consult with Buyer before
soliciting/hiring any such employee. If Buyer changes the Compensation Program
and such change results in the Employee making substantially less income, then
the non-hiring provision shall not apply. The same provisions shall apply to
entertainers, except that if an entertainer shows up unsolicited to another
location owned or affiliated with Seller Equityholder, they will be permitted to
work. None of the above shall apply to [CONFIDENTIAL TREATMENT REQUESTED], whom
Buyer has agreed to pay a salary of $2,500.00 a week for a minimum of 60 days,
provided Mr. [CONFIDENTIAL TREATMENT

17


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                        REQUESTED] agrees to work for this same period of time,
and thereafter, an additional 30 days at Mr. [CONFIDENTIAL TREATMENT
REQUESTED]’s option. Thereafter, Seller Equityholder may solicit or hire Mr.
[CONFIDENTIAL TREATMENT REQUESTED]. It is the general intent of the Buyer and
Seller that should any manager’s net income be reduced by 10% or more on the
average, during any forty-five (45) day period, that the Seller would have the
option of hiring such manager.

8.17                           Contracts and Commitments.

a.                       Schedule 8.17 contains a true and complete list of all
of [CONFIDENTIAL TREATMENT REQUESTED], and [CONFIDENTIAL TREATMENT REQUESTED]’s
written, and a description of all of [CONFIDENTIAL TREATMENT REQUESTED]’s
unwritten, contracts, obligations, agreements, plans, arrangements, and
commitments of any kind or nature (the “Contracts and Commitments”), except for

(i)            those contracts that are described in another Schedule;

(ii)           each purchase contract with a customer made in the ordinary
course of business consistent with past practices under which [CONFIDENTIAL
TREATMENT REQUESTED] or [CONFIDENTIAL TREATMENT REQUESTED] is obligated to
deliver less than $500.00 in goods and/or services in each transaction or series
of related transactions; and

(iii)          each purchase commitment made in the ordinary course of business
at prevailing prices, consistent with past practices, that is not in excess of
$1000.00 in each transaction or series of related transactions.

b.                      All Contracts and Commitments are in full force and
effect without amendment (unless the amendments are clearly noted), and Buyer is
and shall be entitled to all benefits from all Contracts and Commitments.

c.                       True and complete copies of all Contracts and
Commitments have been delivered to Buyer. All Contracts and Commitments are the
result of bona fide, arm’s-length transactions and are legal, valid, and binding
obligations of the parties to them enforceable in accordance with their
respective terms, subject to laws generally governing bankruptcy and the
enforcement of creditors’ rights.

d.                      Except as set forth in attached Schedule 8.17, no
default or alleged default exists on the part of [CONFIDENTIAL TREATMENT
REQUESTED] or [CONFIDENTIAL TREATMENT REQUESTED] nor, to the Best Knowledge of
Seller Equityholder, on the part of any other person or entity, under any
Contract or Commitment.

8.18                        Title to Assets. Except as set forth in attached
Schedule 8.18, [CONFIDENTIAL TREATMENT REQUESTED] or [CONFIDENTIAL TREATMENT
REQUESTED] is the sole and absolute owner, lessee or

18


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                                                license holder of all the assets
used in the operation of the Business and/or purported to be owned by
[CONFIDENTIAL TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED], and
has good and marketable title to all such assets, free from all Encumbrances
(or, in the case of its interest as lessee, a good leasehold interest, and in
the case of licenses, is the license holder). Schedule 8.18 lists or describes
all property used in the conduct of the Business and/or situated on the Premises
that is owned by or an interest in which is claimed by any other person or
entity (whether a customer, supplier, or other person or entity) for which
[CONFIDENTIAL TREATMENT REQUESTED] or [CONFIDENTIAL TREATMENT REQUESTED] is
responsible, together with copies of all related agreements. All such property
is situated on the Premises and is in such condition that, upon return to its
owner, [CONFIDENTIAL TREATMENT REQUESTED] [CONFIDENTIAL TREATMENT REQUESTED]
will not be liable in any amount to the owner.

8.19                        Condition of Assets. Each item situated at the
Premises and listed on the respective balance sheet is being sold as is, where
is, with all defects. Between the date of this Agreement and Closing, Seller
agrees to reasonably maintain all equipment and assets as may be need to
reasonably operate the business. Furthermore, Seller agrees not to commit waste.

8.20                        Receivables. [CONFIDENTIAL TREATMENT REQUESTED] and
[CONFIDENTIAL TREATMENT REQUESTED] are entitled to all accounts receivable
relating to activity prior to the Closing Date and Buyer shall assist in
collecting any such amounts and Buyer shall promptly forward to Seller any such
amounts that Buyer receives on or after the Closing Date, which amounts shall be
applied to the closing adjustments and any net amount distributed to
Equityholder.

8.21                        Sufficiency of Assets. The assets reflected in the
Financial Statements, constitute and will constitute all of the property and
assets, real, personal, and mixed, tangible and intangible (including, without
limitation, contract rights), that are used or useful in, or are necessary for
the conduct of, the Business in accordance with present practices, other than
(i) those permits and licenses that Buyer will be obtaining as a condition to
its obligation to close, (ii) assets used or consumed in the ordinary course of
business prior to the Closing date, and (iii) the Excluded Assets that are
referred to above and that Seller shall be entitled to retain (including cash
and receivables), and such assets are sufficient for Buyer to continue to
operate the Business in the ordinary course of business after the Closing Date.
By closing this agreement, the Buyer shall be deemed to be satisfied with the
assets of the Business.

8.22                           Taxes. [To be reviewed by Seller’s accountants.]

a.                       For the purposes of this Agreement, Tax or Taxes shall
mean all federal, state, county, local, foreign, and other taxes (including,
without limitation, income taxes;

19


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                        premium taxes; single-business taxes; excise taxes;
sales taxes; use taxes; value-added taxes; gross receipts taxes; franchise
taxes; ad valorem taxes; real estate taxes; severance taxes; capital levy taxes;
transfer taxes; stamp taxes; employment, unemployment, and payroll- related
taxes; withholding taxes; and governmental charges and assessments), and include
interest, additions to tax, and any penalties. For purposes of this Agreement,
(i) a Tax is “imposed” upon a person if such person is responsible under
applicable law for the payment, withholding, or collection of such Tax; (ii) a
person is “subject to” a Tax if such Tax is imposed on either (A) such person or
(B) a third party based on the activities or assets of such person; and (iii) a
Tax is “of” a person if either clause (i) or (ii) of this Section 8.22(a)
pertains to such Tax and such person.

b.                      For purposes of this Agreement, Tax Return shall mean
any return (including any information return), report, statement, schedule,
notice, form, or other document or information filed with or submitted to, or
required to be filed with or submitted to, any governmental authority in
connection with the determination, assessment, collection, or payment of any
Tax.

c.                       Except as otherwise disclosed on Schedule 8.22,
[CONFIDENTIAL TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED] has
filed on a timely basis (within any applicable extension periods) all Tax
Returns it is required to file under any federal, state, local, or foreign law
and has paid or established an adequate reserve with respect to all Taxes
imposed on said corporation for the periods covered by such returns. No claim
has ever been made by a governmental authority in a jurisdiction where
[CONFIDENTIAL TREATMENT REQUESTED] does not file Tax Returns that it is or may
be subject to Taxes imposed by that jurisdiction. No agreements have been made
by or on behalf of [CONFIDENTIAL TREATMENT REQUESTED] for any waiver or for the
extension of any statute of limitations governing the time of assessment or
collection of any Taxes. [CONFIDENTIAL TREATMENT REQUESTED] and its officers
have receive d no notice of any pending or threatened audit by the IRS or any
state, local, or foreign agency related to [CONFIDENTIAL TREATMENT REQUESTED]’s
Tax Returns or Tax liability for any period, and no claim for assessment or
collection of Taxes has been asserted against [CONFIDENTIAL TREATMENT
REQUESTED]. There are no federal, state, or local Tax Encumbrances outstanding
against any of [CONFIDENTIAL TREATMENT REQUESTED]’s assets. There are no
outstanding powers of attorney issued by [CONFIDENTIAL TREATMENT REQUESTED] with
respect to any matter relating to Taxes.

d.                      [CONFIDENTIAL TREATMENT REQUESTED] has withheld and paid
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other person or entity. [CONFIDENTIAL TREATMENT REQUESTED] has, in accordance
with Treasury Regulation Section 1.6662- 3(c), “adequately disclosed” on its Tax
Returns all positions taken therein that could give rise to a substantial
understatement of federal income Tax within the meaning of IRC 6662, or, as
applicable, such disclosure would meet the conditions of any provision analogous
or similar to

20


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                        Treasury Regulation Section 1.6662-3(c) contained in any
state, local, or foreign tax law to which it is asserted that [CONFIDENTIAL
TREATMENT REQUESTED] is or could be subject. There are no Tax rulings or
requests for rulings relating to [CONFIDENTIAL TREATMENT REQUESTED] that could
affect [CONFIDENTIAL TREATMENT REQUESTED]’s Tax liability for any period (or
portion of a period) after the Closing Date.

e.                       Seller will as of the Closing Date provide to Buyer its
correct taxpayer identification number on executed IRS Form W-9. Buyer is not
required to withhold any Taxes on any payments under this Agreement including,
without limitation, any withholding pursuant to IRC 3406 or Chapter 3 of the
Code. Seller and Seller is a United States person (as defined in IRC
7701(a)(30)).

f.                         If Seller is an S corporation, Seller is now and has
been at all times since        N.A.        a validly electing S corporation
within the meaning of IRC 1361 and 1362 and will be a validly electing S
corporation up to and including the Closing Date.

g.                      No property of [CONFIDENTIAL TREATMENT REQUESTED] is
tax-exempt use property within the meaning of IRC 168(h) or tax-exempt bond
financed property within the meaning of IRC 168(g). [CONFIDENTIAL TREATMENT
REQUESTED] has not made, nor is obligated to make, any payment nor is a party to
any agreement that could obligate it to make any payments that, under IRC 280G
or IRC 162(m), were or will not be deductible for Tax purposes.

h.                      [CONFIDENTIAL TREATMENT REQUESTED] is not a United
States real property holding corporation within the meaning of IRC 897.

i.                          [CONFIDENTIAL TREATMENT REQUESTED] is not subject to
any Tax sharing or similar agreement or arrangement (whether or not written)
pursuant to which it will have any obligation to make any payments after the
Closing Date.

j.                          [CONFIDENTIAL TREATMENT REQUESTED] will not be
required to include any item of income or gain in, or to exclude any item of
deduction or loss from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any (i) change in method
of accounting for a taxable period ending on or before the Closing Date under
IRC 481(c), or any corresponding or similar provision of state, local, or
foreign Tax law; (ii) closing agreement as described in IRC 7121, or any
corresponding or similar provision of state, local, or foreign Tax law, executed
on or before the Closing Date; or (iii) installment sale made on or before the
Closing Date.

k.                       Any adjustment of Tax of [CONFIDENTIAL TREATMENT
REQUESTED] made by the IRS in any examination that is required to be reported to
the appropriate state, local, or foreign taxing authorities has been reported,
and any additional Taxes due with respect thereto have been paid, to the best
knowledge of Seller.

l.                          (i) [CONFIDENTIAL TREATMENT REQUESTED] has not,
within the last six

21


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

years, been a member of an affiliated group (as defined in IRC 1504(a)) filing a
consolidated United States federal income Tax Return, or similar Tax Return
under the provisions of state, local or foreign law; and (ii) no claim has been
asserted against [CONFIDENTIAL TREATMENT REQUESTED] based upon liability for the
Taxes of another person (A) under Treasury Regulation Section 1.1502-6 or any
corresponding or similar provisions of state, local, or foreign law, (B) as a
transferee or successor, or (C) by contract or otherwise. [CONFIDENTIAL
TREATMENT REQUESTED] does not have a subsidiary investment that could reasonably
be expected to be subject to the loss disallowance rules of Temporary Treasury
Regulation Section 1.337(d)-2T.

8.23                        Litigation. There are no claims, disputes, actions,
suits, proceedings, or investigations pending or, to the Best Knowledge of the
Seller Equityholder, threatened against or affecting [CONFIDENTIAL TREATMENT
REQUESTED], its business, or its assets.

8.24                           INTENTIONALLY DELETED.

8.25                           Environmental Matters. INTENTIONALLY DELETED

8.26                        Compliance with Laws. At all times before the
Closing Date, [CONFIDENTIAL TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT
REQUESTED] have, to the best of its knowledge, complied with all laws, orders,
regulations, rules, decrees, and ordinances affecting to any extent or in any
manner any aspects of the Business or its assets or, to the extent an issue has
been raised, [CONFIDENTIAL TREATMENT REQUESTED] has responded.

8.27                           Suppliers and Customers.

a.                       A complete and accurate list of all suppliers or
vendors of products or services to [CONFIDENTIAL TREATMENT REQUESTED] in
connection with the Business (other than legal or accounting services)
aggregating more than $10,000.00 (at cost) annually during [CONFIDENTIAL
TREATMENT REQUESTED]’s last fiscal year, and the address of each supplier or
vendor and the amount sold to [CONFIDENTIAL TREATMENT REQUESTED] during that
period, is set forth in Schedule 8.27. The names of any suppliers of goods or
services with respect to which practical alternative sources of supply are not
available on comparable terms and conditions are separately listed in Schedule
8.27.

b.                      [CONFIDENTIAL TREATMENT REQUESTED] does not keep records
of its customers.

c.                       Seller Equityholder has no information that might
reasonably indicate that any supplier of [CONFIDENTIAL TREATMENT REQUESTED]
intends to cease purchasing from, selling to, or dealing with [CONFIDENTIAL
TREATMENT REQUESTED]. No information has been brought to the attention of Seller
Equityholder that might reasonably lead any of him to believe that any supplier

22


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                        intends to alter, in any material respect, the amount of
its sales or the extent of its dealings with [CONFIDENTIAL TREATMENT REQUESTED],
or would alter in any material respect its sales to, or dealings with
[CONFIDENTIAL TREATMENT REQUESTED], in the event the transactions contemplated
by this Agreement are consummated.

8.28                        No Brokers. Neither Seller nor Seller Equityholder
have engaged, or are responsible for any payment to, any finder, broker, or
consultant in connection with the transactions contemplated by this Agreement,
except for [CONFIDENTIAL TREATMENT REQUESTED], who will be compensated by Buyer,
pursuant to an agreement exclusive between Buyer and Mr. [CONFIDENTIAL TREATMENT
REQUESTED] that is acceptable to Mr. [CONFIDENTIAL TREATMENT REQUESTED], as
verified by a letter from Mr. [CONFIDENTIAL TREATMENT REQUESTED].

8.29                        Insider Transactions. Seller has furnished Buyer a
complete and accurate list and a brief description of all contracts or other
transactions involving [CONFIDENTIAL TREATMENT REQUESTED] in which any officer,
director, employee, or shareholder of [CONFIDENTIAL TREATMENT REQUESTED] or any
member of their immediate families; or any affiliate has any interest is set
forth on Schedule 8.29.

8.30                        Bank Accounts. The Buyer shall establish a new
separate bank account in the name of [CONFIDENTIAL TREATMENT REQUESTED].
However, Seller shall close its bank accounts for [CONFIDENTIAL TREATMENT
REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED] within 60 days after Closing.

8.31                        Intellectual Property. Schedule 8.31 lists or
briefly describes all of [CONFIDENTIAL TREATMENT REQUESTED]’s material
Intellectual Property (other than know-how, trade secrets, and confidential and
proprietary processes and technology) that [CONFIDENTIAL TREATMENT REQUESTED]
directly or indirectly owns, licenses, uses, requires for use, or controls in
whole or in part, including rights relating to the playing of music and video,
and all licenses and other agreements allowing the [CONFIDENTIAL TREATMENT
REQUESTED] to use the intellectual property of third parties. [CONFIDENTIAL
TREATMENT REQUESTED] does not own, directly or indirectly, or use any patents,
copyrights, trademarks, or service marks in the Business, except as disclosed on
Schedule 8.31. Except as set forth in Schedule 8.31, [CONFIDENTIAL TREATMENT
REQUESTED] is the sole and exclusive owner of the Intellectual Property, free
and clear of all Encumbrances. [CONFIDENTIAL TREATMENT REQUESTED]’s Intellectual
Property, or its use by [CONFIDENTIAL TREATMENT REQUESTED] or any activity of
[CONFIDENTIAL TREATMENT REQUESTED] in the conduct of the Business, does not
infringe on any other person’s intellectual property, and, to the Best Knowledge
of the Seller Equityholder, no activity of any other person

23


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                                                infringes on any of the
Intellectual Property. [CONFIDENTIAL TREATMENT REQUESTED] has been and is now
conducting the Business in a manner that has not been and is not now in
violation of any other- 20 - person’s intellectual property, and [CONFIDENTIAL
TREATMENT REQUESTED] does not require a license or other proprietary right to so
operate the Business. For the purposes of this Agreement, Intellectual Property
means all intellectual property and intellectual property rights owned or
licensed by [CONFIDENTIAL TREATMENT REQUESTED] including, but not limited to,
all inventions, discoveries, improvements, designs, prototypes, trade secrets,
manufacturing and engineering drawings, process sheets, specifications, bills of
material, patents, patent applications, registered and unregistered copyrights
and copyright rights in both published and unpublished works, registered and
unregistered trademarks, registered and unregistered trade names, formulae and
secret and confidential processes, know-how, technology, process technology,
customer lists, computer software, data, databases and other industrial property
(whether patentable or unpatentable), all rights to sue for infringement of any
of the foregoing, all renewals or extensions of any of the foregoing, and all
goodwill of [CONFIDENTIAL TREATMENT REQUESTED]relating to any of the foregoing.

8.32                        Insurance. All insurance policies covering
[CONFIDENTIAL TREATMENT REQUESTED]’s property or providing for business
interruption, personal, and other insurance are described in Schedule 8.32
(which specifies the insurer, policy number, type of insurance, and any pending
claims). Such insurance is in amounts [CONFIDENTIAL TREATMENT REQUESTED] deems
sufficient with respect to its assets, properties, business, operations,
products, and services as the same are presently owned or conducted, and all
such policies are in full force and effect and the premiums have been paid.
There are no claims, actions, suits, or proceedings arising out of or based on
any of these insurance policies, and no basis for any such claim, action, suit,
or proceeding exists. [CONFIDENTIAL TREATMENT REQUESTED] is not in default with
respect to any provisions contained in any such insurance policies and has not
failed to give any notice or present any claim under any such insurance policy
in due and timely fashion.

8.33                        Materiality. No statement in this Agreement, in any
schedule to this Agreement, or in any certificate delivered to Buyer pursuant to
this Agreement fails or will fail to contain any material fact necessary to make
the statement(s) not misleading.

9.                                    Buyer’s Representations and Warranties.
Each of VCG Holding Corporation and Buyer represents and warrants to Seller
Equityholders as of the date of this Agreement and the Closing Date that:

9.1                              Organization and Standing. Buyer is a
corporation which will be formed and organized and validly existing under the
laws of the State of

24


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                                                [CONFIDENTIAL TREATMENT
REQUESTED], and Buyer will have all the requisite power and authority to own its
properties and to perform its obligations hereunder.

9.2                              Authorization. VCG Holding Corporation has
taken, and Buyer will have taken on or before the Closing, all necessary action
(a) to approve the execution, delivery, and performance of this Agreement and
each of the Related Agreements and (b) to consummate the transactions
contemplated under these agreements. VCG Holding Corporation has duly executed
and delivered this Agreement. This Agreement is, and each of the Related
Agreements when executed by the parties will be, the legal, valid, and binding
obligations of VCG Holding Corporation and Buyer, enforceable against VCG
Holding Corporation and Buyer in accordance with their respective terms, except
as such enforcement may be limited by bankruptcy, insolvency, moratorium, or
similar laws relating to the enforcement of creditors’ rights and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

9.3                                 Existing Agreements and Governmental
Approvals.

a.                       Except as set forth on Schedule 8.6, the execution,
delivery, and performance of this Agreement and the consummation of the
transactions contemplated by it (i) do not and will not violate any provisions
of law applicable to VCG Holding Corporation or Buyer; (ii) do not and will not
conflict with, result in the breach or termination of any provision of, or
constitute a default under (in each case whether with or without the giving of
notice or the lapse of time, or both) VCG Holding Corporation’s or Buyer’s
Articles of Incorporation or Bylaws or any indenture, mortgage, lease, deed of
trust, or other instrument, contract, or agreement or any order, judgment,
arbitration award, or decree to which VCG Holding Corporation or Buyer is a
party or by which either of them or any of the irrespective assets and
properties are bound; and (iii) do not and will not result in the creation of
any Encumbrance on any of VCG Holding Corporation’s or the Buyer’s properties,
assets, or business.

b.                      Except as set forth on Schedule 8.6, no approval,
authority, or consent of, or filing by VCG Holding Corporation or Buyer with, or
notification to, any federal, state, or local court, authority, or governmental
or regulatory body or agency or any other corporation, limited liability
company, partnership, individual, or other entity is necessary to authorize VCG
Holding Corporation or Buyer’s execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement.

9.4                              Investment Intent. Buyer is acquiring the
Purchased Equity Interests for its own account, for investment, and without any
present intention to resell the Purchased Equity Interests.

25


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

10.                                 Indemnification; Limitation on Liability.

10.1                        Indemnification by Seller. Seller represents to
Buyer that, to the best of Seller’s knowledge, at all times relevant to this
agreement; the Seller has maintained at least $1,000,000.00 in liability
insurance, including liquor liability insurance. Seller Equityholder shall pay,
reimburse, indemnify, and hold harmless Buyer, [CONFIDENTIAL TREATMENT
REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED] and their respective
directors, officers, shareholders, successors, and permitted assigns from and
against any and all claims, suits, actions, assessments, losses, diminution in
value, liabilities, fines, penalties, damages (compensatory, consequential,
direct, indirect, and other), costs, and expenses (including reasonable legal
fees) (“Losses”), and including any Losses that arise in the absence of a
third-party claim, to the extent of a total aggregate of $500,000.00 beyond the
amount of insurance. In addition, Seller and Seller Equity holder agree to
indemnify Buyer for (a) Any inaccuracy in any representation or breach of any
warranty of the Seller Equityholders contained in this Agreement (whether at the
date of this Agreement or the Closing Date), and (b) Seller Equityholders’
failure to perform or observe in full, or to have performed or observed in full,
any covenant, agreement, or condition to be performed or observed by the Seller
Equityholders under this Agreement or any Related Agreement.

10.2                        Limitation on Liability. Notwithstanding anything in
this Agreement to the contrary, Selling Shareholder shall have no personal
liability for any matter arising under or relating to this Agreement, beyond the
amount of $500,000.00 for a period of three years, which Seller Shareholder may
permit to be offset, in whole or in part against Rent to the Landlord. Seller
and Selling Shareholder acknowledge that they may have liability under one or
more of the Related Agreements, to the extent set forth therein, and this
limitation applies only to this Agreement.

10.3                        Waiver of Claims Against Seller. Each Seller
Equityholder irrevocably waives and agrees that Seller Equityholders will make
no claim against Seller of any kind or character, whether by way of subrogation,
indemnity, contribution, breach of contract, or any other theory regarding any
claim made by Buyer, Seller, or any other person under Section 10 or otherwise,
and each Seller Equityholder irrevocably releases and discharges Seller from any
such claim.

10.4                        Indemnification by Buyer. Buyer shall pay,
reimburse, indemnify, and hold harmless Seller and Seller Equityholder and their
respective directors, officers, shareholders, heirs, successors, and permitted
assigns from and against any and all Losses, and including any Losses that arise
in the absence of a third-party claim, in connection with or resulting from any
claim arising from or relating to Buyer’s operation of the Seller or which
arises from a claim that occurred after the Closing Date. In addition, Buyer
agrees to indemnify Seller and Seller Equityholder Buyer from (a) Any inaccuracy
in any representation or breach of any warranty of the Buyer contained in this
Agreement (whether at the date of this Agreement or the Closing Date), and

26


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                                                (b) Buyer’s failure to perform
or observe in full, or to have performed or observed in full, any covenant,
agreement, or condition to be performed or observed by the Buyer under this
Agreement or any Related Agreement.

11.                                 Indemnification for Taxes.

a.                       Seller and Seller Equityholder agree to pay, reimburse,
indemnify, and hold harmless Buyer and its directors, officers, shareholders,
successors, and permitted assigns, from and against any and all Taxes imposed
upon [CONFIDENTIAL TREATMENT REQUESTED] payable with respect to, and any and all
other Losses arising out of or in any manner incident, relating, or attributable
to Taxes imposed upon [CONFIDENTIAL TREATMENT REQUESTED] payable with respect
to, or Tax Returns required to be filed by [CONFIDENTIAL TREATMENT REQUESTED]
with respect to, income of [CONFIDENTIAL TREATMENT REQUESTED] for (i) any
taxable year (or other applicable reporting period) (a “Reporting Period”) of
[CONFIDENTIAL TREATMENT REQUESTED] ending on or before the Closing Date
(“Pre-closing Tax Period”) other than Losses arising from transactions occurring
after the Closing, and (ii) any Reporting Period of [CONFIDENTIAL TREATMENT
REQUESTED] that begins before the Closing Date and that ends after the Closing
Date (a “Straddle Period”), except that with respect to any Straddle Period,
Seller Equityholder shall be responsible for the payment of such Taxes only to
the extent that they relate to the portion of such Straddle Period ending on the
Closing Date. In addition, Seller shall be responsible up to the aggregate
amount set forth in Paragraph 10.1 above, for any amounts which become due for
the period of time that the Seller operated the business as a result of any
recharacterization of entertainers at the business as employees.

b.                      Buyer and VCG Holding Corporation agrees to pay,
reimburse, indemnify, and hold harmless Seller and its directors, officers,
shareholders, successors, and permitted assigns (including any in their
capacities as officers or directors of [CONFIDENTIAL TREATMENT REQUESTED] prior
to the Closing) from and against any and all Taxes imposed upon [CONFIDENTIAL
TREATMENT REQUESTED] payable with respect to, and any and all other Losses
arising out of or in any manner incident, relating, or attributable to (i) Taxes
imposed upon [CONFIDENTIAL TREATMENT REQUESTED]payable with respect to, or Tax
Returns required to be filed by [CONFIDENTIAL TREATMENT REQUESTED] with respect
to, income of [CONFIDENTIAL TREATMENT REQUESTED] for any Reporting Period of
[CONFIDENTIAL TREATMENT REQUESTED] beginning after the Closing Date, (ii) Taxes
imposed upon income of [CONFIDENTIAL TREATMENT REQUESTED] for the Straddle
Period to the extent attributable to the portion of the Straddle Period
beginning on or after the Closing Date, and (iii) Taxes imposed upon
[CONFIDENTIAL TREATMENT REQUESTED], or for which [CONFIDENTIAL TREATMENT
REQUESTED] may otherwise be liable, as a result of transactions occurring on or
after the Closing .

c.                       The indemnities set forth in this Section 11.1 shall
survive, in each case, until the applicable statute of limitations has expired
for each respective fiscal tax year.

27


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

11.2                           Preparation of Tax Returns. [To be reviewed by
Seller’s accountants]

a.                       Seller and Seller Shareholder shall prepare or cause to
be prepared all Tax Returns for income of [CONFIDENTIAL TREATMENT REQUESTED] for
any Pre-closing Tax Period of [CONFIDENTIAL TREATMENT REQUESTED] (including
amended Tax Returns) (“Pre-closing Period Returns”). Seller shall timely file,
or cause to be timely filed, all such Pre-closing Period Returns that are due on
or before the Closing Date (giving effect to any extensions thereto). Seller
shall timely pay, or cause to be paid, all Taxes imposed upon Seller with
respect to such Pre-closing Period Returns.

b.                      Seller shall prepare or cause to be prepared and provide
Buyer with Pre-closing Period Returns that are due after the Closing Date
(giving effect to any extensions thereto). Promptly upon the finalization of
such Tax Returns and in any case not later than 60 30 days before the last date
for timely filing of such Tax Returns (giving effect to any valid extensions
thereof), Seller shall deliver to Buyer (1) an original of such Tax Return and
(2) a check payable to the appropriate taxing authority in the amount of any
Taxes payable by [CONFIDENTIAL TREATMENT REQUESTED] shown as due thereon in
accordance with Article 7.5 hereinabove. Buyer shall cause such Pre-closing
Period Returns to be executed by the appropriate officer of Seller and shall
file such returns, together with the appropriate payment, if any, on a timely
basis. [Can we avoid this by doing a stub period filing?]

c.                       All Tax Returns that Seller is required to prepare or
cause to be prepared in accordance with this Section 11.2 shall be prepared in a
manner consistent with past practice, and on such Tax Returns no positions shall
be taken, elections made, or method adopted that is inconsistent with positions
taken, elections made, or methods used in preparing and filing similar Tax
Returns in prior periods (including, but not limited to, positions that would
have the effect of deferring income to periods for which Buyer is liable or
accelerating deductions to period for which [CONFIDENTIAL TREATMENT REQUESTED]
is liable).

d.                      Buyer shall prepare or cause to be prepared all Tax
Returns of [CONFIDENTIAL TREATMENT REQUESTED] for any and all Reporting Periods
ending on and after the Closing Date. Buyer shall timely file, or cause to be
timely filed, all such Tax Returns and Buyer shall timely pay, or cause to be
paid, all Taxes imposed upon with respect to such Tax Returns.

e.                       Buyer shall prepare, or cause to be prepared, all Tax
Returns of [CONFIDENTIAL TREATMENT REQUESTED] for any and all Straddle Periods.
All Tax Returns for a Straddle Period shall be submitted to Seller at least 45
days before the last date for timely filing of such Tax Return (giving effect to
any valid extensions thereof), accompanied by a statement calculating in
reasonable detail and in accordance with Section 11.2(f) any payments required
of Seller with respect to the amounts payable by [CONFIDENTIAL TREATMENT
REQUESTED] shown as due on such Tax Returns after giving effect to any Tax
payments made before the Closing Date. The amount of any Tax payment required of
Seller under this Section 11.2(e)

28


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                        shall be paid by Seller on or before the last date for
timely filing such Tax Return (including any valid extensions thereof).

f.                         With respect to any Straddle Period, Seller shall be
responsible only for such Taxes imposed upon income of [CONFIDENTIAL TREATMENT
REQUESTED] as are allocable to the portion of the Straddle Period ending on the
day before the Closing Date. Buyer shall be responsible for, and shall timely
pay, or cause to be paid, all other Taxes with respect to all Straddle Periods.
The Tax liabilities for each Straddle Period for [CONFIDENTIAL TREATMENT
REQUESTED] shall, except as otherwise required by applicable law, be determined
by closing the books and records of [CONFIDENTIAL TREATMENT REQUESTED] as of the
Closing Date by treating each such Straddle Period as if it were a separate
Reporting Period, and by employing accounting methods that are consistent with
those employed in preparing the Tax Returns for [CONFIDENTIAL TREATMENT
REQUESTED] in Pre-closing Period Returns and that do not have the effect of
distorting income, receipts, or expenses (taking into account the transactions
contemplated by this Agreement), except that (a) transactions occurring on the
Closing Date and after the Closing shall be allocated to the taxable year or
period that is deemed to begin at the beginning of the day following the Closing
Date, (b) exemptions, allowances, or deductions that are calculated on an annual
basis (including depreciation and amortization deductions) shall be allocated
between the period ending on the Closing Date and the period after the Closing
Date in proportion to the number of days in each such period, and (c) in the
case of any Tax imposed upon the ownership or holding of real or personal
property, such Taxes shall be prorated based on the percentage of the actual
period to which such Taxes relate that precedes the Closing Date.

g.                      All Tax Returns that Buyer is required to prepare or
cause to be prepared in accordance with this Section 11.2 shall be prepared in a
manner consistent with past practice and, on such Tax Returns, no positions
shall be taken, elections made, or method adopted that is inconsistent with
positions taken, elections made, or methods used in preparing and filing similar
Tax Returns in prior periods (including, but not limited to, positions that
would have the effect of accelerating income to periods for which Seller is
liable or deferring deductions to period for which Buyer is liable).

h.                      Seller shall be entitled to any credits, rebates, or
refunds of Taxes of [CONFIDENTIAL TREATMENT REQUESTED] payable with respect to
any Pre-closing Tax Period of [CONFIDENTIAL TREATMENT REQUESTED] and, with
respect to any Straddle Period, the portion of the Straddle Period ending on and
including the Closing Date. Buyer shall cause the amount of the credits,
rebates, or refunds of Taxes to which Seller is entitled under this Section
11.2(h), but which were received by or credited to [CONFIDENTIAL TREATMENT
REQUESTED] after the Closing Date, to be paid to Seller within 10 Business Days
following such receipt or crediting. Buyer shall send written notice to Seller
of any such credit, rebate, or refund as soon as possible after Buyer becomes
aware of them.

i.                          Buyer and Seller shall cooperate with one another
with respect to Tax matters as more fully set forth in this Section 11. Buyer
and Seller shall cooperate fully as and to

29


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                        the extent reasonably requested by the other party, at
the other party’s expense, in connection with the filing of Tax Returns pursuant
to this Section 11 and any audit, litigation, or other proceeding with respect
to Taxes. Such cooperation shall include the retention and (upon the other
party’s request and at the other party’s expense)the provision of records and
information that are reasonably relevant to any such Tax Return, audit,
litigation, or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Buyer and Seller agree (i) to retain all books and
records with respect to Tax matters pertinent to [CONFIDENTIAL TREATMENT
REQUESTED] relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations (and, to the extent notified
by Buyer or Seller, any extensions thereof) of the respective taxable periods,
and to abide by all record retention agreements entered into with any taxing
authority, and (ii) to give the other party reasonable written notice before
transferring, destroying, or discarding any such books and records and, if the
other party so requests, Buyer or Seller , as the case may be, shall allow the
other party to take possession of such books and records to the extent they
would otherwise be destroyed or discarded.

11.3                        Certificate of Nonforeign Status. Each of the Seller
and Seller Equityholder shall deliver to Buyer at the Closing a certificate of
nonforeign status (the “Certificate of Nonforeign Status”) in accordance with
Treasury Regulation Section 1.1445- 2(b)(2).

12.                              Expenses. Each of the parties shall pay all of
the costs that it incurs incident to the preparation, execution, and delivery of
this Agreement and the performance of any related obligations, whether or not
the transactions contemplated by this Agreement shall be consummated, and Seller
Equityholders shall pay all of the cost and expenses incurred by Seller.

13.                                 Termination.

13.1                           This Agreement may be terminated at any time
before the Closing Date as follows:

a.                       By Buyer and Seller in a written instrument.

b.                      By Buyer or Seller if the Closing does not occur on the
Closing Date or within a reasonable time thereafter.

c.                       By Buyer or Seller if there shall have been a material
breach of any of the representations or warranties set forth in this Agreement
on the part of the other, and this breach by its nature cannot be cured before
the Closing.

d.                      By Buyer or Seller if there has been a breach of any of
the covenants or agreements set forth in this Agreement on the part of the
other, and this breach is not cured within 10 Business Days after the breaching
party or parties receive written notice of the breach from the other party.

30


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

13.2                        If terminated as provided in Section 13.1, this
Agreement shall forthwith become void and have no effect, except for Sections
13.3 and 14, and except that no party shall be relieved or released from any
liabilities or damages arising out of the party’s breach of any provision of
this Agreement.

13.3                        Buyer and VCG Holding Corporation, jointly and
severally, on the one hand, and the Seller and Seller Equityholder, jointly and
severally, on the other, agree that if this Agreement is terminated, each party
will not (and, in the case of Seller, shall cause [CONFIDENTIAL TREATMENT
REQUESTED] to not), during the one-year period following the termination,
directly or indirectly solicit any employee of the other party to leave the
employment of the other party.

14.                                 Miscellaneous Provisions.

14.1                        Representations and Warranties. All of the
representations and warranties made by the Buyer and Seller pursuant to this
Agreement shall survive the consummation of the transactions contemplated by
this Agreement, except for those specifically terminated at closing by this
Agreement.

14.2                        Notices. All notices, demands, and requests required
or permitted to be given under the provisions of this Agreement shall be in
writing and shall be deemed given (a) when personally delivered or sent by
facsimile transmission to the party to be given the notice or other
communication or (b) on the business day following the day such notice or other
communication is sent by overnight courier to the following:

if to Seller Equityholders:

Mr. [CONFIDENTIAL TREATMENT REQUESTED]

[CONFIDENTIAL TREATMENT REQUESTED]

With a Copy to:

Mr. [CONFIDENTIAL TREATMENT REQUESTED]

[CONFIDENTIAL TREATMENT REQUESTED]

[CONFIDENTIAL TREATMENT REQUESTED]

Facsimile: [CONFIDENTIAL TREATMENT REQUESTED]

if to Buyer:

Troy Lowrie

VCG Holding Corp.

390 Union St., Suite 540

Lakewood, CO  80228

Facsimile: (303) 922-0746

and

31


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

Michael L. Ocello

VCG Holding Corp.

1401 Mississippi Avenue, #10

Sauget, IL 62201

Facsimile: (681) 271-8384

With a Copy to

Allan S. Rubin, Esq.

Draper, Rubin & Shulman, P.L.C.

29800 Telegraph Road

Southfield, Michigan 48034

Facsimile: 248-358-9729

or to such other address or facsimile number that the parties may designate in
writing.

14.3                        Assignment. Neither Seller Equityholder nor Seller,
on one hand,  nor VCG Holding Corporation or Buyer, on the other, shall assign
this Agreement, or any interest in it, without the prior written consent of the
other, except that VCG Holding Corporation may assign any or all of its rights
to any wholly owned subsidiary of VCG Holding Corporation, without Seller’s or
Seller Equityholder’s consent. In no event shall consent be unreasonably
withheld.

14.4                        Parties in Interest and Expenses. This Agreement
shall inure to the benefit of, and be binding on, the named parties and their
respective successors and permitted assigns, but not any other person or entity.
Each party to this agreement shall be responsible for there own costs, expenses,
and professional fees relating to this agreement.

14.5                        Choice of Law. This Agreement shall be governed,
construed, and enforced in accordance with the laws of the State of
[CONFIDENTIAL TREATMENT REQUESTED].

14.6                        Counterparts/Fax Signatures. This Agreement may be
signed in any number of counterparts with the same effect as if the signature on
each counterpart were on the same instrument. Fax signatures shall have the same
force and effect as originals.

14.7                        Entire Agreement. This Agreement and all related
documents, schedules, exhibits, or certificates represent the entire
understanding and agreement between the parties with respect to the subject
matter and supersede all prior agreements or negotiations between the parties.
This Agreement may be amended, supplemented, or changed only by an agreement in
writing that makes specific reference to this Agreement or the agreement
delivered pursuant to it, and must be signed by the party against whom
enforcement of any such amendment, supplement, or modification is sought. The
terms of the

32


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

                                             Letter Agreement dated June 9, 2007
and attached hereto as Schedule 14.7 are incorporated herein. To the extent that
any provision of the Letter Agreement contradicts any provision of this
Agreement, then this Agreement shall control.

14.8                        Buyer and Seller agree that this Agreement
memorializes their binding agreement and intent, as set forth in the Letter of
Intent dated July 9, 2007 as “Schedule 14.7”. However, both Buyer and Seller
acknowledge and agree that there may be need for minor revisions to minor terms
of the Agreement. Buyer and Seller agree that they will in good faith cooperate
with each other to modify or amend this Agreement as may be necessary to
accomplish the binding intent of the parties. Any change that the Buyer or
Seller might request shall be approved by Buyer and Seller, acting in good
faith, prior to closing. In the event the Buyer and Seller are unable to agree
and the requested change is not a material item or material issue, the closing
shall be completed on the closing date and the issue shall be resolved by
arbitration in accordance with the law of the State of [CONFIDENTIAL TREATMENT
REQUESTED].

33


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

The parties have executed this Agreement on the date set forth on the first page
of this Agreement.

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

/s/ [CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

By:

 

 

Its: President

 

 

 

 

 

 

 

[CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

/s/ [CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

By:

 

 

Its: President

 

 

 

 

 

 

 

SELLER EQUITYHOLDER

 

 

 

 

/s/ [CONFIDENTIAL TREATMENT REQUESTED]

 

 

 

 

 

 

 

 

BUYER VCG HOLDING

 

CORPORATION

 

 

 

 

 

 

 

By: /s/ Troy Lowrie

 

 

 

Its: Chairman/CEO

 

 

34


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT 2.3b

Pre-Paid Items

(To be supplied by Seller Equityholders)

35


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT 2.4

Purchase Price Allocation/Payment

PAYEE

 

AMOUNT

 

[CONFIDENTIAL TREATMENT REQUESTED]\
Seller Equityholder

 

$

3,950,000

 

[CONFIDENTIAL TREATMENT REQUESTED]
[CONFIDENTIAL TREATMENT REQUESTED]

 

550,000

 

[CONFIDENTIAL TREATMENT REQUESTED]
Option Payment

 

1,000,000

 

 

36


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT 2.8

BALANCE SHEET AND PHYSICAL INVENTORY

(To be supplied by Seller Equityholders)

37


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT 3.1

NON-COMPETITION AGREEMENT

Confidentiality Agreement

38


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT 3.4

PROPOSED LEASE

39


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 5.3

DUE DILIGENCE LIST

40


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.2

[CONFIDENTIAL TREATMENT REQUESTED], and [CONFIDENTIAL TREATMENT REQUESTED]

ARTICLES OF INCORPORATION AND BY-LAWS

(To be supplied by Seller Equityholders)

41


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.3

[CONFIDENTIAL TREATMENT REQUESTED] and [CONFIDENTIAL TREATMENT REQUESTED]

SHAREHOLDERS AND STOCK CERTIFICATE NUMBERS

(To be supplied by Seller Equityholders)

42


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.6

GOVERNMENTAL AND SHAREHOLDER APPROVALS

(To be supplied by Seller Equityholders)

1. Governmental Approvals

a. The [CONFIDENTIAL TREATMENT REQUESTED] Alcoholic Beverage Commission –
Transfer of Liquor Licenses and Permits

b. City of [CONFIDENTIAL TREATMENT REQUESTED] – Adult Entertainment Licenses

2. Shareholder Approvals

A. [CONFIDENTIAL TREATMENT REQUESTED]

43


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.9

Licenses and Permits

(To be supplied by Seller Equityholders)

44


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.10

FINANCIAL INFORMATION

(To be supplied by Seller Equityholders)

45


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.11

UNDISCLOSED LIABILITIES

(To be supplied by Seller Equityholders)

46


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.12

CHANGES IN ORDINARY COURSE OF BUSINESS

(To be supplied by Seller Equityholders)

47


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.13

ADVERSE CHANGES TO BUSINESS

To be supplied by Seller Equityholders)

48


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.15

EMPLOYEE BENEFIT PLANS

(To be supplied by Seller Equityholders)

49


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.16

LIST OF EMPLOYEES AND INDEPENDENT CONTRACTORS

(To be supplied by Seller Equityholders)

50


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.17

Assumed Contracts

CONTRACTS AND COMMITMENTS

(To be supplied by Seller Equityholders)

51


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.18

ASSETS NOT OWNED BY SELLER USED IN BUSINESS

(To be supplied by Seller Equityholders)

52


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.22

TAX DISCLOSURES

(To be supplied by Seller Equityholders)

53


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.25

ENVIRONMENTAL DISCLOSURES

(To be supplied by Seller Equityholders)

54


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.27

SUPPLIERS, VENDORS, AND CUSTOMERS

(To be supplied by Seller Equityholders)

55


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.27a

VIP CUSTOMERS

(To be supplied by Seller Equityholders)

56


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.29

INSIDER TRANSACTIONS

(To be supplied by Seller Equityholders)

57


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.30

BANK ACCOUNTS

(To be supplied by Seller Equityholders)

58


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.31

INTELLECTUAL PROPERTY

(To be supplied by Seller Equityholders)

59


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 8.32

INSURANCE

(To be supplied by Seller Equityholders)

60


--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED

SCHEDULE 14.7

Letter Agreement dated June 9, 2007

61


--------------------------------------------------------------------------------